—Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Howe, J.). We add only that the issue of fact whether plaintiff had constructive possession of the checks precludes summary judgment on both the conversion and the breach of contract causes of action (see, State of New York v Barclays Bank, 76 NY2d 533, 540-541). (Appeals from Order of Supreme Court, Erie County, Howe, J. — Summary Judgment.) Present — Pine, J. P., Lawton, Wisner, Hurlbutt and Callahan, JJ.